


QEP RESOURCES INC.
2010 LONG-TERM STOCK INCENTIVE PLAN


RESTRICTED STOCK AGREEMENT
    
THIS RESTRICTED STOCK AGREEMENT (the “Agreement”) is made as of
_______________________ (the “Effective Date”), between QEP Resources, Inc., a
Delaware corporation (the “Company”), and ________________ (“Grantee”).


1.    Grant of Restricted Stock. Subject to the terms and conditions of this
Agreement and the QEP Resources, Inc. 2010 Long-Term Stock Incentive Plan, as
may be amended from time to time (the “Plan”), for good and valuable
consideration, on the Effective Date, the Company hereby issues to Grantee
________ shares of the Company’s Common Stock, $.01 par value, subject to
certain restrictions thereon (the “Restricted Stock”).


2.    Restrictions. Shares of Restricted Stock may not be sold, assigned,
transferred by gift or otherwise, pledged, hypothecated, or otherwise disposed
of, by operation of law or otherwise, and shall be subject to forfeiture in
accordance with the provisions of Section 5, below, until Grantee becomes vested
in the Restricted Stock. Upon vesting, the restrictions in this Section 2 shall
lapse, the Restricted Stock shall no longer be subject to forfeiture, and
Grantee may transfer shares of Restricted Stock in accordance with the
Securities Act of 1933 and other applicable securities laws.


3.    Enforcement of Restrictions. To enforce the restrictions set forth in
Section 2, shares of Restricted Stock will be held in electronic form in an
account by the Company’s transfer agent or other designee until the restrictions
set forth in Section 2 have lapsed with respect to such shares, or such shares
are forfeited, whichever is earlier.


4.    Vesting; Lapse of Restrictions. Except as provided otherwise in this
Agreement, the Restricted Stock shall vest in three equal increments on an
annual basis in March or September (depending on grant date) beginning no sooner
than eight months after grant date and no later than fourteen months after grant
date, subject to Grantee’s continued Service as an Employee from the Effective
Date until the vesting dates (each, a “Vesting Date”).


The number of shares of Restricted Stock that are vested shall be cumulative, so
that once a share becomes vested, it shall continue to be vested.


If the Vesting Date falls on a day when the New York Stock Exchange (NYSE) is
closed, the Vesting Date will occur on the next day that the NYSE is open. In
the event that the Vesting Date falls on a day when trading in the Common Stock
has been suspended, the Vesting Date will occur on the next full day after
trading resumes.


5.    Termination of Employment; Forfeiture of Restricted Stock. If Grantee’s
employment with the Company terminates, shares of Restricted Stock shall be
treated as follows unless Grantee is subject to an employment agreement or other
agreement that governs treatment of Restricted Stock upon termination, in which
case the terms of the other agreement shall govern.


(a)    Death or Disability. If Grantee’s employment with the Employer is
terminated due to Grantee’s death or Disability prior to any Vesting Date, any
unvested shares of Restricted Stock shall vest in full and the restrictions set
forth in Section 2 shall lapse in their entirety.


(b)    Termination Following a Change in Control. If, upon a Change in Control
of the Company or within the three years thereafter, Grantee’s employment with
the Employer is terminated (i) by Grantee’s Employer for any reason other than
Cause or (ii) by Grantee for Good Reason within 60 days following the expiration
of the cure period afforded to the Company to rectify the condition giving rise
to Good Reason, any unvested shares of the Restricted Stock shall vest in full
and the restrictions set forth in Section 2 shall lapse in their entirety. For
purposes of this Section 5(b):






--------------------------------------------------------------------------------




(i)    “Cause” means Grantee’s:  (i) willful and continued failure to perform
substantially Grantee’s duties with the Employer (other than any such failure
resulting from incapacity due to physical or mental illness), following written
demand for substantial performance delivered to Grantee by the Board or the
Chief Executive Officer of the Company; or (ii) willful engagement in conduct
that is materially injurious to the Employer. For purposes of this definition,
no act or failure to act on the part of Grantee shall be considered “willful”
unless it is done, or omitted to be done, by Grantee without reasonable belief
that Grantee’s action or omission was in the best interests of Grantee’s
Employer. The Company, acting through the Board, must notify Grantee in writing
that Grantee’s employment is being terminated for “Cause”. The notice shall
include a list of the factual findings used to sustain the judgment that
Grantee’s employment is being terminated for “Cause”.


(ii)    “Good Reason” means any of the following events or conditions that occur
without Grantee’s written consent, and that remain in effect after notice has
been provided by Grantee to the Company of such event or condition and the
expiration of a 30 day cure period:  (i) a material diminution in Grantee’s
gross annual base salary (as in effect immediately prior to the Change in
Control of the Company), target incentive opportunity under any Annual Cash
Incentive Plan or long-term incentive award opportunity under any Long-Term
Incentive Plan or Stock Incentive Plan; (ii) a material diminution in Grantee’s
authority, duties, or responsibilities; (iii) a material diminution in the
authority, duties, or responsibilities of the supervisor to whom Grantee is
required to report, including a requirement that Grantee report to a corporate
officer or employee instead of reporting directly to the Board; (iv) a material
diminution in the budget over which Grantee retains authority; (v) a material
change in the geographic location at which Grantee performs services; or (vi)
any other action or inaction that constitutes a material breach by the Employer
of Grantee’s employment agreement (if any). Grantee’s notification to the
Company must be in writing and must occur within a reasonable period of time,
not to exceed 90 days, following the initial existence of the relevant event or
condition. For purposes of this definition:


(1) “Annual Cash Incentive Plan” means any annual incentive plan, program or
arrangement offered by the Employer pursuant to which Grantee is eligible to
receive a cash award, subject in whole or in part to the achievement of
performance goals over a period of no more than one year, including without
limitation the QEP Resources, Inc. Cash Incentive Plan.


(2) “Long-Term Incentive Plan” means any long-term incentive plan, program or
arrangement offered by the Employer pursuant to which Grantee is eligible to
receive an award, subject in whole or in part to the achievement of performance
goals over a period of more than one year, including without limitation the QEP
Resources, Inc. Cash Incentive Plan.


(3) “Stock Incentive Plan” means any incentive plan offered by the Company
pursuant to which upon or following vesting or exercise, as applicable, Grantee
is entitled to receive shares of the Company’s Common Stock, including without
limitation the Plan.


(c)    Other Terminations of Employment. Except as provided in Section 5(a) and
Section 5(b) above, if Grantee’s employment with the Employer is terminated for
any reason prior to any Vesting Date, Grantee shall forfeit all shares of
Restricted Stock that are not yet vested at the time of such termination.


(d)    Manner of Forfeiture. Any shares of Restricted Stock forfeited by Grantee
pursuant to this Section 5 shall promptly be transferred to the Company without
the payment of any consideration therefor, and Grantee or Grantee’s
attorney-in-fact, shall execute all documents and take all actions as shall be
necessary or desirable to promptly effectuate such transfer. On and after the
time at which any shares are required to be transferred to the Company, the
Company shall not pay any dividend to Grantee on account of such shares or
permit Grantee to exercise any of the privileges or rights of a stockholder with
respect to the shares but shall, in so far as permitted by law, treat the
Company as owner of the shares.


6.    Effect of Prohibited Transfer. If any transfer of Restricted Stock is made
or attempted to be made contrary to the terms of this Agreement, the Company
shall have the right to acquire for its own account, without the payment of any
consideration therefor, such shares from the owner thereof or his or her
transferee, at any time before




--------------------------------------------------------------------------------




or after such prohibited transfer. In addition to any other legal or equitable
remedies it may have, the Company may enforce its rights to specific performance
to the extent permitted by law and may exercise such other equitable remedies
then available to it. The Company may refuse for any purpose to recognize any
transferee who receives shares contrary to the provisions of this Agreement as a
stockholder of the Company and may retain and/or recover all dividends on such
shares that were paid or payable subsequent to the date on which the prohibited
transfer was made or attempted.


7.    Rights of a Stockholder. Subject to the restrictions imposed by Section 2
and the terms of any other relevant sections hereof, Grantee shall have all of
the voting, dividend, liquidation and other rights of a stockholder with respect
to the Restricted Stock.


8.    Adjustments to Restricted Stock.


(a)    Adjustment by Merger, Stock Split, Stock Dividend, Etc. If the Common
Stock, as presently constituted, shall be changed into or exchanged for a
different number or kind of shares of stock or other securities of the Company
or of another corporation (whether by reason of merger, consolidation,
recapitalization, reclassification, stock split, spinoff, combination of shares
or otherwise), or if the number of such shares of stock shall be increased
through the payment of a stock dividend, then there shall be substituted for or
added to each share of Restricted Stock, the number and kind of shares of stock
or other securities into which each outstanding share of Restricted Stock shall
be so changed or for which each such share shall be exchanged or to which each
such share shall be entitled, as the case may be.
(b)    Other Distributions and Changes in the Stock. In the event there shall be
any other change affecting the number or kind of the outstanding shares of the
Common Stock, or any stock or other securities into which the stock shall have
been changed or for which it shall have been exchanged, then if the Committee
shall, in its sole discretion, determine that the change equitably requires an
adjustment in the shares of Restricted Stock, an adjustment shall be made in
accordance with such determination.
(c)    General Adjustment Rules. All adjustments relating to stock or securities
of the Company shall be made by the Committee, whose determination in that
respect shall be final, binding and conclusive. Fractional shares resulting from
any adjustment to the Restricted Stock pursuant to this Section 8 may be settled
as the Committee shall determine. Notice of any adjustment shall be given to
Grantee.


(d)    Reservation of Rights. The issuance of Restricted Stock shall not affect
in any way the right or power of the Company to make adjustments,
reclassifications, reorganizations or changes of its capital or business
structure, to merge, to consolidate, to dissolve, to liquidate or to sell or
transfer all or any part of its business or assets.


9.    Tax Consequences. Set forth below is a brief summary as of the date of
grant of certain United States federal income tax consequences of the award of
the Restricted Stock. THIS SUMMARY DOES NOT ADDRESS EMPLOYMENT, SPECIFIC STATE,
LOCAL OR FOREIGN TAX CONSEQUENCES THAT MAY BE APPLICABLE TO GRANTEE. GRANTEE
UNDERSTANDS THAT THIS SUMMARY IS NECESSARILY INCOMPLETE, AND THE TAX LAWS AND
REGULATIONS ARE SUBJECT TO CHANGE.


Unless Grantee makes a Section 83(b) election as described below, Grantee shall
recognize ordinary income at the time or times the shares of Restricted Stock
are released from the restrictions in Section 2, in an amount equal to the Fair
Market Value of the shares on such date(s) less the amount paid, if any, for
such shares, and the Company shall collect all applicable withholding taxes with
respect to such income.


10.    Tax Withholding Obligations.


(a)    Upon taxation of the Restricted Stock, Grantee shall make appropriate
arrangements with the Company to provide for the payment of all applicable tax
withholdings. Grantee may elect to satisfy such withholding liability by:






--------------------------------------------------------------------------------




(i)    Payment to the Company in cash;


(ii)    Deduction from Grantee’s regular pay;


(iii)    Withholding of a number of shares of vested Restricted Stock having an
aggregate Fair Market Value equal to the minimum amount required to be withheld
or such lesser amount as may be elected by Grantee; or


(iv)    Transfer to the Company of a number of shares of Common Stock that were
acquired by Grantee more than six (6) months prior to the transfer to the
Company, with such shares having an aggregate Fair Market Value equal to the
amount required to be withheld or such lesser or greater amount as may be
elected by Grantee, up to Grantee’s marginal tax payment obligations associated
with the taxation of the Restricted Stock.


    (b)    All elections under this Section 10 shall be subject to the approval
or disapproval of the Committee. Unless the Committee determines otherwise or
Grantee has notified the Company in writing otherwise, Grantee shall be deemed
to have elected the method described in Section 10(a)(iii). The value of shares
withheld or transferred shall be based on the Fair Market Value of the stock on
the date that the amount of tax to be withheld is to be determined (the “Tax
Date”).


(c)    All elections under this Section 10 shall be subject to the following
restrictions:


(i)    All elections must be made prior to the Tax Date;


(ii)    All elections shall be irrevocable; and


(iii)    If Grantee is an officer or director of the Company within the meaning
of Section 16 of the 1934 Act (“Section 16”), Grantee must satisfy the
requirements of such Section 16 and any applicable rules thereunder with respect
to the use of stock to satisfy such tax withholding obligation.


11.    Section 83(b) Election. Grantee hereby acknowledges that he or she has
been informed that he or she may file with the Internal Revenue Service, within
thirty (30) days of the Effective Date, an election pursuant to Section 83(b) of
the Internal Revenue Code of 1986, as amended, to be taxed as of the Effective
Date on the amount by which the Fair Market Value of the Restricted Stock as of
such date exceeds the price paid for such shares, if any.


IF GRANTEE CHOOSES TO FILE AN ELECTION UNDER SECTION 83(b) OF THE CODE, GRANTEE
ACKNOWLEDGES THAT IT IS GRANTEE’S SOLE RESPONSIBILITY AND NOT THE COMPANY’S TO
FILE TIMELY THE ELECTION UNDER SECTION 83(b) OF THE CODE, EVEN IF GRANTEE
REQUESTS THE COMPANY OR ITS REPRESENTATIVE TO MAKE THIS FILING ON GRANTEE’S
BEHALF.


BY SIGNING THIS AGREEMENT, GRANTEE REPRESENTS THAT HE OR SHE HAS REVIEWED WITH
HIS OR HER OWN TAX ADVISORS THE FEDERAL, STATE, LOCAL AND FOREIGN TAX
CONSEQUENCES OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT AND THAT HE OR
SHE IS RELYING SOLELY ON SUCH ADVISORS AND NOT ON ANY STATEMENTS OR
REPRESENTATIONS OF THE COMPANY OR ANY OF ITS AGENTS. GRANTEE UNDERSTANDS AND
AGREES THAT HE OR SHE (AND NOT THE COMPANY) SHALL BE RESPONSIBLE FOR ANY TAX
LIABILITY THAT MAY ARISE AS A RESULT OF THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT.


12.    Notices. Any notice required or permitted to be given under this
Agreement shall be in writing and shall be given by hand delivery or by first
class registered or certified mail, postage prepaid, addressed, if to the
Company, to its Corporate Secretary, and if to Grantee, to his or her address
now on file with the Company, or to such other address as either may designate
in writing. Any notice shall be deemed to be duly given as of the date delivered
in the case of personal delivery, or as of the second day after enclosed in a
properly sealed envelope and deposited, postage prepaid, in a United States post
office, in the case of mailed notice.




--------------------------------------------------------------------------------






13.    Amendment. Except as provided herein, this Agreement may not be amended
or otherwise modified unless evidenced in writing and signed by the Company and
Grantee, and as approved by the Committee. Notwithstanding any provision in this
Agreement to the contrary, including Section 14, an amendment to the Plan that
would materially and adversely affect Grantee’s rights with respect to the award
of Restricted Stock granted hereunder will not be effective with respect to such
award.


14.    Relationship to Plan. This Agreement shall not alter the terms of the
Plan. If there is a conflict between the terms of the Plan and the terms of this
Agreement, the terms of the Plan shall prevail. Capitalized terms used in this
Agreement but not defined herein shall have the meaning given such terms in the
Plan.


15.    Construction; Severability. The section headings contained herein are for
reference purposes only and shall not in any way affect the meaning or
interpretation of this Agreement. The invalidity or unenforceability of any
provision of this Agreement shall not affect the validity or enforceability of
any other provision of this Agreement, and each other provision of this
Agreement shall be severable and enforceable to the extent permitted by law.


16.    Waiver. Any provision contained in this Agreement may be waived, either
generally or in any particular instance, by the Committee appointed under the
Plan, but only to the extent permitted under the Plan.


17.    Entire Agreement; Binding Effect. Once accepted, this Agreement, the
terms and conditions of the Plan, and the award of Restricted Stock set forth
herein, constitute the entire agreement between Grantee and the Company
governing such award of Restricted Stock, and shall be binding upon and inure to
the benefit of the Company and to Grantee and to the Company’s and Grantee’s
respective heirs, executors, administrators, legal representatives, successors
and assigns.


18.    No Rights to Employment. Nothing contained in this Agreement shall be
construed as giving Grantee any right to be retained in the employ of your
Employer and this Agreement is limited solely to governing the rights and
obligations of Grantee with respect to the Restricted Stock.


19.    Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware, without regard to the choice
of law principles thereof.
IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.




GRANTEE                 QEP RESOURCES, INC.                            


by Richard Doleshek, EVP and CFO










